REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claims 1 and 3-22 are allowable. Claims 21 and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on February 23rd, 2021, is hereby withdrawn and claims 21 and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Amendments to the claims are as follows: claims 21 and 22 are no longer withdrawn and are rejoined as set forth above. 


Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks, filed on February 11th, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly the prior art rejections of the claims have been withdrawn. 

Regarding claims 1 and 21 the closest prior art is Kurtz et al (US 2002/0171809 A1).
Regarding claim 1, Kurtz teaches an optical system comprising a plurality of lenses, 
	wherein a horizontal field of view and a vertical field of view of the optical system are different from each other, and an overall horizontal effective focal length (EFL) of the optical system and an overall vertical EFL of the optical system are different from each other, 	
	wherein a first longitudinal section of the optical system in one of a horizontal direction or a vertical direction exhibits a retro-focus optical configuration, and a second longitudinal section of the optical system in the other of the horizontal direction or the vertical direction exhibits a telephoto optical configuration.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein one or more surfaces of the optical system include a saddle shape which is vertically convex and horizontally concave or vertically concave and horizontally convex.

Regarding claim 21, Kurtz teaches a vehicle lamp comprising:
	a light source; and
	optical lenses comprising a plurality of lenses, and transmitting light emitted by the light source, 
	wherein in the optical lenses, a horizontal field of view and a vertical field of view are different from each other, and a horizontal effective focal length (EFL) and a vertical EFL are different from each other, 	
	wherein a first longitudinal section of the optical system in one of a horizontal direction or a vertical direction exhibits a retro-focus optical configuration, and a second longitudinal section of the optical system in the other of the horizontal direction or the vertical direction exhibits a telephoto optical configuration.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 21 recited together in combination with the totality of particular features/limitations recited therein, including wherein one or more surfaces of the optical lens include a saddle shape which is vertically convex and horizontally concave or vertically concave and horizontally convex.
	

Regarding claims 3-20 and 22, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872